

TERMINATION AGREEMENT
TERMINATION AGREEMENT (this “Agreement”), dated as of December 20, 2019, by and
among AgroFresh Solutions, Inc., f/k/a Boulevard Acquisition Corp., a Delaware
corporation (the “Company”), The Dow Chemical Company, a Delaware corporation
(“TDCC”), Rohm and Haas Company, a Delaware corporation (“ROH”), and AgroFresh
Inc., an Illinois corporation (“AgroFresh”). The Company, TDCC, ROH and
AgroFresh are sometimes referred to in this Agreement individually as a “Party”
and collectively as the “Parties.”
WITNESSETH:
WHEREAS, the Parties are parties to that certain Tax Receivables Agreement,
dated as of July 31, 2015 (as amended, the “TRA”), pursuant to which, among
other things, the Company is required to make certain payments to ROH; and
WHEREAS, the Parties wish to settle all obligations of the Company and AgroFresh
to ROH and TDCC under, and to terminate in full, the TRA, on the terms and
subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, covenants and agreements herein contained, and for other good
and valuable consideration, the adequacy of which is hereby acknowledged, the
Parties hereto hereby agree as follows:
1.Payments. In consideration of the termination of the TRA as set forth herein,
the Company shall pay, or cause to be paid, to TDCC (or one or more subsidiaries
of TDCC) the following amounts, in each case payable on or prior to December 20,
2019, to the account or accounts designated by TDCC (such payments,
collectively, the “Payments”): (a) $14,000,000 in United States Dollars, (b)
4,072,100 in Brazilian Real and (c) 59,816,000 in Argentine Peso.
2.Termination of TRA. Notwithstanding anything to the contrary set forth
therein, the TRA is hereby terminated effective immediately and all provisions
contained therein are of no further force and effect, with no remaining
liability of any party to the TRA with respect thereto, other than the
obligation of the Company to make (or cause to be made) the Payments in
accordance with Section 1 of this Agreement. Each of TDCC and ROH, on behalf of
itself and its affiliates and its and their respective successors and assigns,
hereby releases the Company, AgroFresh and their respective affiliates and its
and their respective successors and assigns from any and all claims, liabilities
or other obligations arising under or in connection with the TRA (other than the
obligation of the Company to make (or cause to be made) the Payments in
accordance with Section 1 of this Agreement); and each of the Company and
AgroFresh, on behalf of itself and its affiliates and its and their respective
successors and assigns, hereby releases TDCC, ROH and their respective
affiliates and its and their respective successors and assigns from any and all
claims, liabilities or other obligations arising under or in connection with the
TRA.









--------------------------------------------------------------------------------



3.General Representations. As an inducement to the other Parties to enter into
this Agreement, each Party hereto hereby represents and warrants to the other
Parties the following:
a.Organization; Good Standing; Qualification. Such Party is validly existing and
in good standing under the laws of its jurisdiction of organization and has all
requisite corporate or other business entity power and authority to conduct its
business as currently conducted, except where the failure to be in good standing
or to have such power and authority would not materially impair such Party’s
ability to consummate the transactions contemplated hereby or comply with the
terms and provisions hereof applicable to such Party.
b.Authority; Approvals. Such Party has requisite power and authority to execute
and deliver this Agreement, to perform its obligations hereunder, and to
consummate the transactions contemplated hereby. This Agreement has been duly
authorized and duly and validly executed and delivered by such Party and
(assuming due authorization, execution and delivery by the other Parties hereto)
constitutes legal, valid and binding obligations of such Party, enforceable
against such Party in accordance with its terms, except as enforceability may be
limited by limitations on enforcement and other remedies imposed by or arising
under or in connection with applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally from time to time in effect or general
principles of equity (including concepts of materiality, reasonableness, good
faith and fair dealing with respect to those jurisdictions that recognize such
concepts).
c.No Violation. Neither the execution and delivery of this Agreement by such
Party nor the consummation by such Party of the transactions contemplated hereby
nor compliance by such Party with any of the terms or provisions hereof
applicable to such Party will (i) violate any provision of such Party’s
constituent documents or (ii) (A) violate any law applicable to such Party or
any of its respective assets or (B) violate, conflict with, result in a breach
of any provision of, constitute a default (or an event which, with notice or
lapse of time, or both, would constitute a default) under, result in the
termination or cancellation of, or result in the creation of any lien upon any
of the assets of such Party under any of the terms, conditions or provisions of
any contract to which such Party is a party, or by which their or any of its
assets may be bound, except, in the case of clause (ii) where such violation
conflict, breach, default, termination, cancellation or lien (as applicable)
would not materially impair such Party’s ability to consummate the transactions
contemplated hereby or to comply with the terms and provisions hereof applicable
to such Party.









--------------------------------------------------------------------------------



d.Consents and Approvals. No consents or approvals of or filings or
registrations with any governmental authority, or of or with any third party,
are necessary in connection with the execution and delivery by such Party of
this Agreement or the consummation by such Party of the transactions
contemplated hereby and compliance by such Party with any of the provisions
hereof.
4.Miscellaneous.
a.Publicity. No public announcement or other publicity regarding the existence
of this Agreement or its contents or the transactions contemplated hereby shall
be made by the Parties or any of their respective representatives without the
prior written consent of the Company and TDCC (which consent shall not be
unreasonably withheld, conditioned or delayed); provided, however, that the
prior written consent of the Company or TDCC shall not be required hereunder
with respect to any press release, public announcement or communication that is
substantially similar to a press release, public announcement or communication
previously issued with the prior written consent of such Party. Notwithstanding
the foregoing, nothing in this Section 4(a) shall prevent any Party or its
affiliates or any other person or entity from making any public announcement or
disclosure required by law or the rules of any stock exchange; provided that
prior to making such required public announcement or disclosure such Party, its
affiliate or other person or entity shall give the Company and TDCC (in each
case to the extent such Party is not the disclosing Party) prior notice of, and
a reasonable opportunity to comment on, the timing and contents of the proposed
public announcement or disclosure.
b.Further Assurances. On and after the execution of this Agreement, each Party
hereto shall execute and deliver to any other Party such documents, agreements
and other instruments as may be reasonably requested by such other Party and are
required to effectuate the transactions contemplated by this Agreement.
c.Entire Agreement. This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all previous
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter, and there are no agreements
or understandings between the Parties other than those set forth herein.
d.Amendments and Waivers. This Agreement may be amended, modified or
supplemented only by an instrument in writing signed by the Parties hereto. The
failure of a Party hereto at any time or times to require performance of any
provision hereof or claim damages with respect thereto shall in no manner affect
its right at a later time to enforce the same. No waiver by a Party of any
condition or of any breach of any term or covenant contained in this Agreement
shall be effective unless it is in a writing signed by such Party.









--------------------------------------------------------------------------------



e.Assignment; No Third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties hereto and their respective successors and permitted
assigns, and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.
f.Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.
g.Counterparts. This Agreement may be executed in any number of counterparts
(including by .pdf file exchanged via email or other electronic transmission),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
h.Definitional Provisions and Interpretation. The headings preceding the text of
Sections included in this Agreement are for convenience only and shall not be
deemed part of this Agreement or be given any effect in interpreting this
Agreement. The use of the masculine, feminine or neuter gender or the singular
or plural form of words herein shall not limit any provision of this Agreement.
The meaning assigned to each term defined herein shall be equally applicable to
both the singular and the plural forms of such term. The use of “including” or
“include” shall in all cases herein mean “including, without limitation” or
“include, without limitation,” respectively. The use of “or” is not intended to
be exclusive unless expressly indicated otherwise. Reference to any person or
entity includes such person’s or entity’s successors and assigns to the extent
such successors and assigns are permitted by the terms of this Agreement, and
reference to a person or entity in a particular capacity excludes such person or
entity in any other capacity or individually. Reference to any agreement
(including this Agreement), document or instrument shall mean such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms hereof.
Underscored references to Sections or clauses shall refer to those portions of
this Agreement. The use of the terms “hereunder,” “hereof,” “hereto” and words
of similar import shall refer to this Agreement as a whole and not to any
particular Section, paragraph or clause of this Agreement.
i.Applicable Law. This Agreement shall be governed exclusively by and construed
and enforced exclusively in accordance with the internal laws of the State of
Delaware without giving effect to the principles of conflicts of law thereof.









--------------------------------------------------------------------------------



j.Jurisdiction of Disputes; Waiver of Jury Trial. Each Party hereby: (i) agrees
that any action, suit, arbitration, proceeding or other litigation (each, a
“Proceeding”) in connection with or relating to this Agreement or any matters
contemplated hereby, shall be brought exclusively in the Delaware Court of
Chancery (unless the federal courts have exclusive jurisdiction over the matter,
in which case the United States District Court located in the City of
Wilmington, Delaware); (ii) consents and submits to personal jurisdiction in
connection with any such Proceeding in any such court described in clause (i) of
this Section 4(j) and to service of process upon it in accordance with the rules
and statutes governing service of process; (iii) waives to the full extent
permitted by law any objection that it may now or hereafter have to the venue of
any such Proceeding in any such court or that any such Proceeding was brought in
an inconvenient forum; (iv) designates, appoints and directs CT Corporation
System as its authorized agent to receive on its behalf service of process and
documents in any Proceeding in such courts; (v) agrees to notify the other
Parties immediately if such agent shall refuse to act, or be prevented from
acting, as agent and, in such event, promptly designate another agent in the
State of Delaware to serve in place of such agent and deliver to the other
Parties written evidence of such substitute agent’s acceptance of such
designation; (vi) agrees that any service made as provided herein shall be
effective and binding service in every respect; and (vii) agrees that nothing
herein shall affect the rights of any Party to effect service of process in any
other manner permitted by law. EACH PARTY IRREVOCABLY AND ABSOLUTELY WAIVES THE
RIGHT TO A TRIAL BY JURY IN ANY DISPUTE IN CONNECTION WITH, ARISING UNDER OR
RELATING TO THIS AGREEMENT OR ANY MATTERS CONTEMPLATED HEREBY AND AGREES TO TAKE
ANY AND ALL ACTION NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER.


[SIGNATURE PAGES FOLLOW]
































--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.







AGROFRESH SOLUTIONS, INC.By:/s/ Jordi FerreName: Jordi FerreTitle: Chief
Executive Officer






AGROFRESH INC.By:/s/ Jordi FerreName: Jordi FerreTitle: Chief Executive Officer













































[Signature Page to Termination Agreement]










--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.





THE DOW CHEMICAL COMPANYBy: /s/ Ronald C. EdmondsName: Ronald C. Edmonds Title:
Controller & Vice President of Controllers and Tax






ROHM AND HAAS COMPANYBy:/s/ Mark GibsonName: Mark GibsonTitle: Chief Financial
Officer

















































[Signature Page to Termination Agreement]







